  REPUBLICAN CO
. 93 The Republican Company
, Employer
-Petitioner 
and
 Springfield Newspaper Employees
 Association, 
Inc.
, Petitioner
. Case 01
ŒUCŒ000838
 August 
7, 2014
 DECISION ON REVIEW A
ND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 The Employer
-Petitioner (the Employer) publishes 
a newspaper
, The Republican,
 in Springfield, Massach
u-setts
.  For many years, the Employer and the Union 
(Springfield Newspaper Employees Association, I
nc.) 
have been parties to a collective
-bargaining agreement 
that covers full
-time employees in the editorial, adverti
s-
ing, circulation, maintenance, business, press
-stereo, and 
composing departments.  
On February 1, 2007, the R
e-gional Director for Region 1
 issued a Decision
, Clarific
a-tion of Bargaining Unit,
 and Order
 in this unit clarific
a-tion
 proceeding
, in which the Employer sought to e
x-clude 22 positions from the 
bargaining 
unit on the 
ground that they were supervisory, managerial, or conf
i-dential.  The
 Regional Director excluded three positions 
from the unit as supervisor
y, but dismissed the petition 
insofar as it sought to exclude the remaining positions.
 The Employer and the Union 
each 
filed 
a request for 
review.  
On July 20, 2007, the Board granted t
he E
m-ployer
™s request for review
 of the Regional Director
™s 
finding that Editorial Page Editor Steve Smith is not a 
managerial employee
 and
 the Regional Director
™s fin
d-ings that Assistant Classified Manager Cecile Youmans 
and Electrical Manager Paul 
Robitaille are not statutory 
supervisors.  On the supervisory issues, the Board gran
t-
ed review solely with respect to whether Youmans
™ role 
in hiring, and Robitaille
™s role in hiring and discipline, 
demonstrate supervisory status. 
 The Board has delegated 
its authority in this procee
d-ing to a three
-member panel.
 We 
have carefully considered the entire record in this 
case, including the briefs on review, and have decided to 
affirm the Regional D
irector
™s findings that Assistant 
Classified Manager Cecile Youm
ans and Electrical Ma
n-ager Paul Robitaille are not statutory supervisors.
1  Con-trary to the Regional Director, 
however, we find that
 Editorial Page Editor Smith 
should be excluded from the 

unit as a managerial employee.
 1 For the reasons stated below in fn. 4, Member Miscimarra would 
find that Robitaille is a statutory supervisor.
 I.  FACTS
 A.  Editorial Page Editor
 The editorial department employs various editors and 
reporters who write and edit the news stories reported in 
the newspaper.  The department is headed by Executive 

Editor 
Wayne 
Phaneuf, who reports to the publisher, 
Larry McDermott.  Steve Smith
, the edit
orial page editor 
since October 1999
, also
 reports directly to McDermott.  
Two other editorial page editors report to Smith.  Smith 
is 
generally 
responsible for the content of the editorial 
page
s, which include unsigned editorials that express the 
opinion 
of the newspaper, ﬁop
-edﬂ columns, letters to the 
editor, and editorial cartoons.  
 Editorials: 
The
 newspaper runs
 three 
editorials a day, 
7 days a week.  Smith meets daily with the other two 
editorial editors to discuss topics for the following day
™s 
edit
orials.  Whoever ﬁpitchesﬂ the idea writes the editor
i-al.  
Smith has the authority to veto a topic at this stage if 
he determines that it is ﬁnot worthy of an editorial.ﬂ  P
ub-lisher 
McDermott also 
occasionally sends editorial ideas 
to Smith.
2     In his testimony, 
McDermott agreed with Smith that 
the 
newspaper has 
ﬁinstitutionalﬂ positions 
on important 
topics.
  Smith testified that some institutional positions 
predate McDermott
™s time as publisher
, and that he 
(Smith) knows
 most
 of those
 positions.
  Even when 
Smith 
or the other editorial page editors personally dis
a-gree
 with them
, their editorials
 must express the newsp
a-per
™s views.  McDermott has the final say in 
reconside
r-ing the
 institutional opinions.
3  With respect to noninst
i-tutio
nal issues, S
mith 
determines
 the paper
™s published 
stance,
 only occa
sionally consulting with McDermott.  In 
doing so, he is guided by the ﬁgeneral philosophyﬂ of the 
newspaper and by McDermott
™s views, which he knows 
well.  
 Smith sends McDermott a daily email notifyin
g him of 
the proposed editorial topics and stances for the follo
w-ing day.  However, McDermott rarely responds.  Occ
a-sionally, 
McDermott 
directs
 Smith to make certain 
points
; a few 
times
 a year
, he reject
s Smith
™s proposed 
editorials.  
 2 Sometimes, Smith disagrees with the topics proposed by McDe
r-mott and he has persuaded McDermott not to run editorials.  For exa
m-ple, McDermott
 once suggested an editorial on a tent city of homeless 
people occupying public property in the downtown area, but Smith 
disagreed and the editorial was not run.
 3 For example, McDermott recently changed the newspaper™s stance 
on casino gambling notwithsta
nding Smith™s view that the newspaper 
should stick with its prior position.   
 361 NLRB No. 15
                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 94 Political endorseme
nts:
  The paper publishes e
n-dorsements of political candidates.  McDermott decides 
who the paper will endorse in major political races, with 
input from Smith.  In local elections, McDermott may 
defer to Smith, particularly if McDermott is not familiar 

with
 the candidates.
 Editorial columns and cartoons
:  The editorial page 
runs 
columns and editorial cartoons submitted both by 
syndicates and by individuals.  The Employer pays 
4 to 
6 syndicates representing 
15 to 20 
columnists and several 
cartoonists to deliv
er a certain number of columns or 
cartoons per week.  The newspaper 
usually 
publishes 
four
 columns and two political cartoons a day.  Smith 
selects from among the submissions, only occasionally 

consulting McDermott
, and makes an effort to offer a 
range of 
political opinion
.  At one point, McDermott told 
Smith
 that
 there were too many liberal columnists and 
that 
the newspaper needed a better balance
.  A
fter Smith 
showed McDermott all 
of 
the conservative columns that 
the paper had published
 in the prior month
, McDermott 
rescinded his directive. 
 Each week, t
he newspaper runs 
six to eight 
cartoons 
about 
State and local issues drawn by a staff artist.  
Smith shows the sketches to McDermott, who 
exercises 
final authority 
over
 their selection, sometimes rejecting 
all of the sketches.  
 ﬁViewpointﬂ column and letters to the editor
:  The ed
i-torial page includes a daily 
ﬁViewpointﬂ
 column, in 
which writers express their opinions on local matters.  
Most 
ﬁViewpointﬂ
 columns are submitted, unsolicited, 
by members of the community.  Smith decides, without 

input from McDermott, which columns to publish.  
 The editorial page also publishes 30 to 40 letters to the 
editor on a daily basis.  One of the other editorial edito
rs 
decides which letters to publish and shows them to 

Smith, who approves them.  McDermott does not review 
Smith
™s choices, although Smith occasionally asks for 
McDermott
™s opinion before publishing letters on sens
i-tive topics.
 B.  Assistant Classified Man
ager
 Cecile Youmans 
has the title of
 assistant classified 
manager in the classified department.  She reports to 

Classified Manager Maureen Thorpe, who, in turn, r
e-ports to Advertising Director Joel Morse.  Youmans 
works with the staff of 17 advertising 
ﬁtakers
,ﬂ who a
c-cept unsolicited classified ads over the telephone, 
and 
8 or 9 
full
-time ﬁinside advertising solicitors
,ﬂ who solicit 
potential advertisers.
   Advertising Director Morse, the sole witness to testify 
regarding Youmans
™ role in hiring
, acknowled
ged having 
no firsthand knowledge of the procedure used to hire the 

most recent employee in 
the classified 
department.  A
c-cording to Morse, the human resources department r
e-cruits 
the 
candidates and conducts initial interviews.  
Thereafter, 
Morse testified
, Thorpe 
and 
Youmans 
inte
r-view
 candidates
, but he did not ﬁthinkﬂ that Thorpe
™s 
interview
s were ﬁthorough.ﬂ  (Tr. 894.)  
Morse
 testified 
that he ﬁwould sayﬂ that Youmans is the primary dec
i-sion maker ﬁwho recommendsﬂ hiring, but 
he also test
i-fied
 that the 
human 
resources 
director simply consults 
with Youmans
, who 
advises her 
whether ﬁshe feelsﬂ that 
applicants are qualified.
  (Tr. 894.)
  Morse ﬁbelieve
sﬂ that Youmans made recommendations to human r
e-sources because Youmans did not make any recomme
n-dations to
 him (Tr. 895), and 
Morse 
claimed that he met 
candidates only after hiring
. (Tr. 930
.)  But 
Morse also 
testified 
that ﬁonce they decideﬂ on a candidate, he talks 
to the candidate, and that he usually follows Youmans
™ recommendation.  (Tr. 896.) 
 C.  Electr
ical Manager
 1.  Hiring
 Paul Robitaille is the 
Employer
™s ﬁelectrical manager
.ﬂ  The electrical department maintains the HVAC, co
m-pressed air, and electrical systems at the Employer
™s 
building.  
An assistant electrical manager and two ele
c-tricians report t
o Robitaille.  Robitaille reports to Produ
c-tion Director James Foley, who is not an electrician.  
 The Employer
™s human resources department screens 
and refers 
applicants
 to the electrical department.  Foley 
testified that Robitaille assists him in interview
ing
 each 
candidate.  In 1997, and 
then 
again in 2002, Foley and 
Robitaille interviewed five candidates together.  The 

Employer hired two employees in 1997, and one in 2
002.  
According to Foley, he informed Robitaille 
that Rob
i-taille was present at interviews because Foley ﬁvalued his 
judgment in assessing the candidate
s . . . because of 
his 
background and experienceﬂ (Tr. 205), and 
specifically 
ﬁvalue[d] his judgment in 
determining whether or not the 
candidate
[s]
 had the electrical qualifications
.ﬂ (Tr. 207
.)  Foley also testified that
, after
 the candidates
™ interviews, 
he met with Robitaille to discuss their qualifications, and 

that he had agreed with Robitaille
™s recomm
endation to 
hire certain candidates and reject others.  According to 
Foley, he placed a great deal of importance on Rob
i-taille
™s recommendations.  
 Human Resources Director Judith Fraser testified that 
she interviewed 
all
 candidates referred by human r
e-sou
rces
.  Regarding the 2002 hire, she recalled having a 
discussion with Foley and Robitaille in Foley
™s office
, in 
which Robitaille made recommendations regarding the 
candidates
.  She 
testified
 that Robitaille
™s recommend
a-tions were f
ollowed because 
ﬁhe had 
the technical expe
r-tise that [Foley] and I didn
™t.ﬂ  (Tr. 1537.)  However, the 
 REPUBLICAN CO
. 95 only recommendation Fraser recalls Robitaille making 
was when he 
reject
ed one candidate because of 
his han
d-shake.     
 2.  Discipline
 According to Production Manager Foley, Robi
taille 
has the authority to informally counsel employees and to 
issue verbal warnings to employees without consulting 
him.  Foley testified that if there is a second occurrence 

on an issue, Robitaille ﬁwouldﬂ recommend a written 
warning, and ﬁconsult[]ﬂ wi
th him before issuing
 one
.  (Tr. 210
Œ211.)  Foley
 further testified that,
 if the same 
employee had subsequent problems, Robitaille would 
recommend a suspension or termination.  
 The record contains two examples of disciplinary inc
i-dents involving Robitaill
e.  In 2002, he issued a verbal 
warning to employee 
Jack 
Spear for entering an inappr
o-priate comment about a coworker in the maintenance log.  
In 2004, 
when Foley was away on vacation, 
Robitaille 
orally reprimanded Spear for engaging in the same co
n-duct an
d documented this incident
 in a handwritten note 
that he gave to Spear
.  The note d
id not state that it 
was a 
written warning.  In 
it, Robitaille stated that after reading 
a note that Spear had written to 
another employee in the 

maintenance log,
 he confronted Spear and reminded 
him
 that if he had problems with what someone was doing, he 
was to bring it to Robitaille and not put it in the log.
  Robitaille also wrote that he told Spear, ﬁif this persists I 
will have to take disciplinary action.ﬂ
  
(Emp. Exh. 15.)
  There is no evidence that a copy of the note was placed 
in Spear
™s personnel file or that Robitaille even me
n-tioned the note to a supervisor or manager.  
   II.  THE REGIONAL DIRECTO
R™S FINDINGS
 Finding that it is Publisher McDermott, rathe
r than E
d-itorial Page Editor Smith, who has ultimate authority to 

approve the paper
™s published stance, the Regional D
i-rector declined to exclude Smith from the bargaining unit 
as a managerial employee.  The Regional Director also 
found
 that Assistant Clas
sified Manager Youmans
 was 
not a supervisor.  He found that she 
does not effectively 

recommend hiring
, because
 Classified Manager Thorpe
, to whom Youmans reports,
 also interviews
 each 
cand
i-date and therefore has independent knowledge of 
the 
candidate
™s qua
lifications and
 suitability.  Similarly, the 
Regional Director found that Electrical Manager Rob
i-taille
™s participation in the interview process does not 
rise to the
 level of 
effectively recommend
ing
 hiring
, be-cause Production Director Foley
, to whom Robit
aille 
reports,
 interviews all candidates
.  The Regional Director 
also found that Robitaille
™s authority to issue verbal 
warnings 
is too minor to establish supervisory status, and 
that authority to recommend more serious discipline 
does
 not establish superv
isory status absent 
some 
evidence 
that 
his recommendations are followed
 without ind
e-pendent investigation. The Regional Director discounted 
Robitaille
™s issu
ance of
 a single written warning 
as an 
isolated incident that
 occurred only because 
Production 
Dire
ctor 
Foley was on vacation.  
 III.  THE PARTIES
™ CONTENTIONS
 A.  Employer
 The Employer contends that
 Smith is a managerial 
employee by virtue of his role in proposing and writing 
editorials and political endorsements, and his authority to 

select which syndicated columns, political cartoons, 
ﬁViewpointﬂ
 columns, and letters to the editor will be 
published.
  In asserting that 
Youmans and Robitaille e
f-fectively 
recommend the 
hir
ing of
 employees, the E
m-ployer primarily contends that the Regional Director
™s 
decision is contrary to cases where the Board has found 
supervisory status despite
 the involvement of
 upp
er ma
n-agement in hiring decision
s.  In asserting that Robitaille 
has authority to effectively recommend discipline, the 

Employer contends that the production department has a 
progressive disciplinary system, and that verbal warnings 

issued by Robitaille se
rve as the basis for subsequent 
discipline.  The Employer also asserts that Robitaille can 

effectively 
recommend a suspension or termination under 
its progressive disciplinary system.
 B.  Union
 Regarding Smith, the Union asserts that the record 
supports th
e Regional Director
™s finding that decisions 
involving the content of the editorial page ultimately rest 
with Publisher McDermott.  
Regarding Youmans
™ role in 
hiring, the Union asserts that 
Advertising Director 
Morse
™s testimony regarding Youmans
™ role 
was
 vague, 
and that
, even if 
credited
, it fails to
 establish that 
she 
effectively 
recommend
ed hiring
.  The Union contends 
that Robitaille
™s role in hiring does not confer supervis
o-ry status because it is limited to assessing a candidate
™s 
technical expertise.
  Finally, the Union contends that 
Robitaille does not effectively recommend discipline 

because he does not have permission to issue written 
warnings and because the Employer does not have a pr
o-gressive disciplinary policy.
 IV.  ANALYSIS
 A. Managerial Stat
us 
 1.  
Legal 
principles
 Managerial employees are defined as those who fo
r-mulate and effectuate 
high
-level employer
 policies
 or 
ﬁwho have discretion in the performance of their jobs 

independent of their employer
™s established policy.ﬂ  
General 
Dynamics Corp., 
213 NLRB 851, 857 (1974); 
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 96 see generally 
NLRB v. Yeshiva University, 
444 U.S. 672, 
682 (1980). 
 Although the Board has no firm criteria for 
determining 
managerial status
, an employee 
will not o
r-dinarily 
be excluded as managerial 
unless
 he rep
resents 
management interests by taking or recommending discr
e-tionary actions that effectively control or implement e
m-ployer policy.  
Allstate Insurance Co
., 332 NLRB 759, 
762 (2000).  The party seeking to exclude 
an 
individual 
as managerial 
bears
 the burde
n of 
proof. 
 LeMoyne
-Owen 
College
, 345 NLRB 1123, 1128 (2005); 
Waste Manag
e-ment 
de Puerto Rico
, 339 NLRB 262, 279 (2003). 
 2.  Application
 We find that Smith is a managerial employee in light 
of his role in 
formulating, determining, and effectuating 
the ne
wspaper
™s editorial policies 
and 
he is 
thus outside 
the coverage of the Act.  As discussed above, the R
e-gional Director declined to exclude Smith from the ba
r-gaining unit as a managerial employee because he found 
that McD
ermott 
had 
ultimate 
authority to ap
prove the 
Employer
™s editorial views and policies.  We find that 
this conclusion
 cannot be reconciled with the Supreme 
Court
™s holdings in 
Yeshiva
 that final authority is not 
required to show managerial status, and that ﬁthe relevant 

consideration is effec
tive recommendation or control.ﬂ
  444 U.S. at 
684 fn. 17.  
 As discussed above, Smith is responsible for the co
n-tents of the editorial page, which includes unsigned ed
i-torials that express the opinion of the newspaper.  He 

selects the editorial topics for 
the next day
™s paper and 
either assigns an editorial to one of two editorial writers 
who report to him or writes it himself.   Smith has the 
authority to veto a topic at this stage
.  Late in the afte
r-noon, Smith emails Publisher McDermott the topics of 
the
 planned editorials.  Generally, McDermott does not 
respond.  On rare occasions, McDermott will ask that 
certain points be made.  Less often still, McDermott will 
reject a proposed editorial: according to Smith, out of 
over 1000 editorials published each y
ear, McDermott 
rejects only 
2 or 
3.  The actual editorial copy is provided 
to McDermott ﬁat the end of the day,ﬂ but there is no 
indication that McDermott has changed an editorial at 
this point in the process.   
 Hence, at the very least, Smith effectively
 recommends 
editoria
l topics and positions to McDermott, who a
p-proves those recommendations on all but rare occasions.  

Cf. 
Mountaineer Park
, Inc.,
 343 NLRB 1473
, 1474
Œ1475
 (2004)
 (individuals effectively recommended discipline 
where they initiated discipl
inary process and submitted 

proposed wr
iteups to their superior, who routinely
 ap-proved them without independent investigation
 if they
 were ﬁjustifiableﬂ
).  The fact that McDermott ﬁholds a 

rarely exercised veto
ﬂ does not diminish Smith
™s effe
c-tive power i
n formulating and implementing the newsp
a-per
™s journalistic policies.  
Yeshiva,
 444 U.S. at 68
4 fn. 
17.   We agree with the Employer
, moreover,
 that the cases 
cited by the 
Regional Director
 in support of his finding 
that Smith is not a managerial employee 
are distinguis
h-able.  In 
Suburban Newspaper Publications, Inc.
, 226 
NLRB 154, 156
Œ157 (1976)
, and 
Bulletin Co
., 226 
NLRB 345, 356
Œ358
 (1976)
, the putative managers had 
less auth
ority, and were subject to 
far
 greater oversight, 
than Smith.  In 
Suburban News
paper
, the editorials, pa
r-ticularly those containing political endorsements, 
were 
ﬁoftenﬂ discussed with the executive editor
 before being 
written, and the executive editor occasionally changed 
them before publication 
with
out consulting with the ed
i-tors
.  In 
Bulletin Co
., the Board found that 
editor
ial wri
t-ers were not managerial
 where the 
editorial page editor, a 
stipulated supervisor,
 directed and oversaw preparation 
of editorials on a daily basis, including generating most 

topics, clearing topics 
with 
the publisher
, editing the ed
i-torial copy, and returning an
 approved copy before prin
t-ing.  I
n contrast
 to these cases
, Smith 
is responsible for 
the content of the entire editorial page, including selec
t-
ing editorial topics and positions, and he usually do
es so 
without any affirmative approval from McDermott.  Al
t-hough McDermott can veto Smith
™s decisions, he has 
rarely done so.  Thus, in practical terms, Smith
™s author
i-ty to determine the topic and content of editorials far 

exceeds that of the putative man
agers in 
Suburban 
Newspapers
 and 
Bulletin
. Finally, we reject the notion
 that Smith
™s discretion is 
so circumscribed by 
existing policy
 that his selection of 
editorial topics and positions does not rise to the level of 

true managerial authority. 
 The recor
d reveals that Smith 
regularly writes and directs editorials on topics that r
e-side outside of the paper
™s institutional positions.  Smith 
testified that in determining what the paper
™s published 
stance should be on new issues
, he is guided by the p
a-per
™s ﬁgeneral philosophy
.ﬂ  However,
 applying 
a ﬁge
n-eral philosophyﬂ 
to determine 
the paper
™s published 
stance 
involves 
the exercise of 
sufficient 
independent 
discretion, in our view, to confer managerial status. 
 Thus, while the existence of detailed policies m
ay co
n-strain an individual
™s discretion below the threshold ne
c-essary to show managerial status, managerials 
may 
in-clude those who ﬁexercise discretion 
within
 . . . esta
b-lished employer policy.ﬂ  
Yeshiva
, 444 U.S. at
 683 (em-phasis added)
.  REPUBLICAN CO
. 97 B.  Supervisory Status
 1.  Legal 
principles
 Section 
2(11) of the Act defines a ﬁsupervisorﬂ as an 
individual who has the authority, inter alia, to hire, disc
i-pline, or effectively recommend such action, so long as 
the individual uses independent judgment in doing so.  
The authority to effectively recommend 
ﬁgenerally 
means that the recommended action is taken without i
n-dependent investigation by superiors, not simply that the 
recommendation is ultimately followed.ﬂ  
Children
™s 
Farm Home
, 324 NLRB 61, 61 (1997).  The burden to 
prove supervisory authority rest
s with the party asserting 
it.  
See
 Oakwood Healthcare, Inc.,
 348 NLRB 686, 694 
(2006) (citing 
NLRB v. Kentucky River Community Care
, Inc
., 532 U.S. 706, 711
Œ712 (2001)).  The party seeking 
to prove supervisory status must establish it by a prepo
n-
derance o
f the evidence.  
Id.
  ﬁPurely conclusionary ev
i-denceﬂ does not satisfy that burden.  
Lynwood Manor
, 350 NLRB 489, 490 (2007).  Supervisory status is not 

proven where the record evidence ﬁis in conflict or ot
h-erwise inconclusive.ﬂ  
Phelps Community Medical 
Cen-ter
, 295 NLRB 486, 490 (1989).  
 Absent additional evidence, an 
individual 
does not e
f-fectively recommend hiring where 
acknowledged 
supe
r-visors also interview 
the 
candidates.  
See J.
 C. Penney 
Corp.,
 347 NLRB 127, 128
Œ129 (2006)
 (training supe
r-visor did
 not effectively recommend hiring where all 
applicants ﬁrecommendedﬂ by the training supervisor 

were subsequently interviewed by other man
agers, who 
were the 
only
 individuals vested with hiring authority); 
Ryder Truck Rental
, Inc
., 326 NLRB 1386, 1387 fn. 
9, 
1388 (1998) (technicians
-in-charge who interviewed 
candidates and offered ﬁopinions or recommendationsﬂ 
that were given ﬁsignificantﬂ weight did not have a
u-thor
ity to effectively recommend hiring where a higher
-level official also participated in the in
terview and hiring 
process); 
Waverly
-Cedar Falls Health Care
, 297 NLRB 
390, 392 (1989) (LPNs did not effectively recommend 
hiring where no contention or finding that the director of 
nursing relied solely on the LPNs
™ recommendations 
without further inquir
ies), 
enfd
. 933 F.2d 626 (8th Cir. 
1991).
 To confer supervisory status based on authority to di
s-cipline, the exercise of disciplinary authority must lead to 

personnel action without independent investigation by 

upper management.  
See
 Sheraton Universal Hote
l, 
350 NLRB 1114, 1116 (2007) (ﬁContrary to the judge
™s 
speculation, nothing in the record suggests that upper 

management conducted an independent investigation 
before deciding to impose discipline . . .ﬂ); 
Beverly 
Health & Rehabilitation Services
, Inc
., 335 NLRB 635, 
669 (2001), enfd
. in pertinent part 317 F.3d 316 (D
.C. Cir. 2003).  Warnings that simply bring the employer
™s 
attention to substandard performance without reco
m-mendations for future discipline serve a
 limited
 reporting
 function, and 
do not
 establish that the disputed individual 
is 
exercising disciplinary authority
.  See
 Williamette I
n-dustries, 
336 NLRB 743, 744 (2001).  Similarly, author
i-ty to issue verbal reprimands is
, without more,
 too minor 
a disciplinary function to constitute supervisory
 author
i-ty.  
See
 Vencor Hospital
-Los Angeles
, 328 NLRB 1136, 
1139 (1999);
 Ohio Masonic Home
, 295 NLRB 390, 394 
(1989). 
 2.  Application
 a.  Assistant Classified Manager Cecile Youmans
 We find, in agreement with the Regional Director, that 
the evidence subm
itted by the Employer does not satisfy 
its burden of proving that Assistant Classified Manager 

Youmans 
hires or 
effectively 
recommends the 
hir
ing of
 employees.  
Rather, as the Regional Director found
, Classified Manager Thorpe
™s direct 
participation in the
 hiring process supports a conclusion that Youmans did 
not effectively recommend hiring.
  See
 J. C. Penney
, 347 
NLRB 
at 128Œ129; 
Ryder Truck Rental
, 326 NLRB at 
1387 fn. 9, 1388; 
Waverly
-Cedar Falls Health Care
, 297 
NLRB at 392. 
 The Employer relies on 
Advertising Director Morse
™s 
testimony
 to establish Youmans
™ hiring authority, but  
Morse
™s testimony
 was vague
 and contradictory
, and we 
deem it unhelpful.  But even if we accept it at face value
, the record evidence regarding Youmans
™ role in hiring is 
slim.  
Neither 
Youmans 
nor Thorpe, her immediate s
u-pervisor, testified at the hearing.  
And Morse, the only 
witness called by the Employer
 regarding Youmans
, ad-mitted
 having
 no firsthand knowledge of the procedure 
used to hire the 
most recent
 employee in 
the department, 
and he was unable t
o offer any specific examples of 
Youmans
™ role in earlier hiring.  Morse
™s testimony also 
failed to establish the absence of independent investig
a-tion
 by higher authority than Youmans
.  Rather, Morse 
simply expressed his un
derstanding, 
couched in general 
terms
, that Manager Thorpe did not ﬁthorough[ly]ﬂ inte
r-view candidates.  (Tr. 894.)  
As Morse did not attend 

those interviews and described them only in conclusory 

terms, we decline to find on the basis of his testimony 
that
 Thorpe
™s role was so limited that Youmans effe
c-tively recommended hiring. 
 See
 Alternate Concepts, 
Inc.
, 358 NLRB No. 38, 
slip 
op. at 4
Œ8 (2012) (employer 
failed to present specific evidence showing that crew 
dispatchers and line controllers were statutor
y superv
i-sors); 
Avante at Wilson, Inc
., 348 NLRB 1056, 1057 
(2006) (employer failed to meet its burden of establis
h-  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 98 ing supervisory authority where testimony was ﬁutterly 
lacking in specificityﬂ).
 b.  Electrical Manager Paul Robitaille 
 (1)
  Hiring
 We agree
 with the Regional Director that the Emplo
y-er failed to meet its burden of demonstrating that 
Electr
i-cal Manager 
Robitaille effectively recommends hiring.  
In particular, we agree
 that
 Production Director Foley
™s 
and Human Resources Director Fraser
™s direc
t particip
a-tion in the hiring process
 supports a conclusion that R
o-bitaille did not effectively recommend hiring.  
See
 J. C. 
Penney,
 347 NLRB 
at 128Œ129; 
Ryder Truck Rental
, 326 
NLRB at 1387 fn. 9, 1388; 
Waverly
-Cedar Falls Health 
Care
, 297 NLRB at 392.
4     4 Member Miscimarra dissents from the majority™s finding that Ele
c-trical Manager Paul Robitaille is a statutory employee.  An individual is 
a 2(11) supervisor if, among other things, he or she has the authority to 
effectively recommend hiring and uses independent judgment in doing 
so.  
Fred Meyer Alaska, Inc., 
334 NLRB 6
46, 649 (2001).  Sec
. 2(11) 
requires only possession of authority to carry out an enumerated supe
r-visory function, not its actual exercise.  
Sheraton Universal Hotel,
 350 
NLRB 1114, 1118 (2007).  
 Robitaille is the electrical manager in the electrical depa
rtment.  An 
assistant electrical manager and two electricians report to him, and he 

reports to Production Director Foley.  Robitaille interviewed each of 
the three electrical department candidates hired during his tenure, his 
recommendations were always fo
llowed, and Foley testified that Rob
i-taille™s recommendation ﬁwas the most important part of hiring.ﬂ  Foley 
told Robitaille that ﬁthe reason he [Robitaille] was there was because I 
valued his judgment in assessing the candidates for the electrical pos
i-tion because of his background and experience, and that I would use his 
recommendation for the hiring.ﬂ  Likewise, Human Resources Director 
Fraser testified that Robitaille ﬁdefinitely made recommendations and I 
remember he rejected one of the candidates beca
use of the guy™s han
d-
shake,ﬂ and that his recommendations were followed.  This testimony 
cannot be reconciled with the majority™s view that Robitaille only a
s-sessed technical skills.  See 
Sheraton Universal Hotel, 
above (front
-desk supervisor effectively r
ecommended hiring where he interviewed 
candidates, his hiring recommendations were ﬁvery, very key,ﬂ and if 
he recommended that a candidate not be hired that ﬁwould be fatal,ﬂ 
even though a superior also personally interviewed the applicant as 
ﬁpart of the
 processﬂ); 
Detroit College of Business,
 296 NLRB 318 
(1989) (department coordinators had authority to effectively reco
m-mend hiring where they participated in all interviews of part
-time i
n-
structor candidates and offered a recommendation at the conclusion 
of 
the interview on whether the candidate should be hired, where final 
decision to hire was a ﬁjoint decisionﬂ and no instructor had ever been 
hired without the consent of a department coordinator, whose reco
m-mendations were followed in all but 
2 of 12 hir
ings).
 Member Miscimarra believes Robitaille™s supervisory status is not 
undermined by the participation of two other statutory supervisors
ŠProduction Director Foley and Human Resources Director Fraser
Šin 
the hiring process.  The Board reached a different 
conclusion in 
Sher
a-
ton
, above, and 
Detroit College of Business
, above, where the particip
a-tion of admitted supervisors in the hiring process did not detract from 
the supervisory status of the disputed individuals.  Indeed, in 
Detroit 

College of Business, 
department coordinators effectively recommended 
hiring of instructors when they participated in interviews with an ass
o-
ciate dean, hiring decisions were made jointly, and no instructor had 
The evidence
 establishes that, at 
most
, Robitaille
™s role 
in hiring 
was limited to assessing the technical skills of 
prospective candidates.  It is undisputed that Robitaille 
had technical experience that Fraser and Foley did not.  
Not surprisingly
, Fol
ey ﬁvalue[d]ﬂ Robitaille
™s ﬁjud
g-mentﬂ in determining whether or not candidates had the 
requisite 
electrical qualifications.
  (Tr. 207
.)  But p
rovi
d-ing assessments 
of that nature
 does not 
amount to 
effe
c-tively recommend
ing
 hiring
, and thus does not indicate
 supervisory status
.  See
 Aardvark Post
, 331 NLRB 320
, 320Œ321 (2000)
 (editor was not a supervisor where his 
function was to let superior know if applicants were 

technically 
qualified
, while superior determined if they 
would ﬁfit intoﬂ the employer
™s opera
tion); 
The
 Door
, 297 NLRB 601, 601
Œ602 (1990)
 (employee 
lacked a
u-thority to effectively recommend hiring where his role in 
the hiring process was limited to screening resumes, 
making recommendations with respect to technical qual
i-fications, and 
participating, along with higher
-level off
i-cials, in applicant interviews). 
 See also
 Kenosha News 
Publishing Co
., 264 NLRB 270, 271 (1982)
 (policy of 
not hiring over subeditors
™ objections did not confer s
u-pervisory status on subeditors
, where editor and 
subed
i-tor together mutually selected candidate from group, both 

interviewed candidate, and editor 
invited
 subeditor 
to 
express an opinion
).5    Contrary to the Employer
 and our dissenting co
l-league
, this case is distinguishable from 
Detroit College 
of Busi
ness
, 296 NLRB 318
.  There, the Board found that 
department coordinators effectively recommended hiring 

where they participated in joint interviews with higher
-level officials and jointly made hiring recommendations, 
and where no one was hired without the 
consent of the 
coordinator.  Here
, the evidence fails to establish that 
Robitaille has veto power over hires, and any reco
m-mendation appears limited to confirming technical abi
l-ity.
6 ever been hired without the consent of a coordinator.  Member Misc
i-marra believes that holding cannot be meaningfully distinguished from 
the facts presented here. 
 5 The evidence does not establish that Robitaille has veto power with 
respect to hiring electricians.  Foley initially asserted that Robitaille had 
veto power i
f he did not want to hire an applicant.  Union counsel o
b-
jected that the testimony was speculative because Foley did not assert 
that Robitaille had ever vetoed an applicant, and the Employer wit
h-
drew the question.  
 6 Robitaille™s limited role of confirmin
g a candidate™s technical abi
l-ity also distinguishes this case from 
Sheraton Universal Hotel
, 350 
NLRB at 1115, 1118, where the Board found that the putative superv
i-sor effectively recommends hiring. 
 Our dissenting colleague contends that the record 
establishes that 
Robitaille made actual hiring recommendations and did not merely pass 
on the technical ability of candidates.  However, the only specific re
c-ommendation Fraser or Foley could recall that was 
not
 based on an 
                                                        REPUBLICAN CO
. 99 (2)
  Discipline
 We find, in agreement with the Regional Director, that 
the Employer 
has failed to carry its 
burden of proving 
that Robitaille
 disciplines employees, or
 effectively re
c-ommends 
their 
discipline
, within the meaning of Section 
2(11) of the Act. 
 The Employer adduced evidence of 
two instances in which Robitaille 
assertedly became i
n-volved in the disciplinary process.  In both instances, 
however, Robitaille
™s involvement was too minor to e
s-
tablish disciplinary authority.  
 In the first incident, Robitaille issued a verbal warning 
to employee Jack Spear for entering
 an inappropriate 
comment in the Employer
™s maintenance log.  But there 
is no evidence that this warning had any effect on 
Spear
™s job status or tenure.  
See
 Hausner Hard
-Chrome 
of K
Y., Inc.
, 326 NLRB 426, 427 (1998) (reprimand not 
disciplinary absent evid
ence that ﬁjob affecting discipline 
(such as a suspension)ﬂ resulted).  Accordingly, the 

warning was merely a verbal reprimand, and verbal re
p-rimands without consequences do not bespeak supervis
o-ry status.  
See
 Ohio Masonic Home
, 295 NLRB 390, 394 
(1989) (
finding that ﬁ[t]he mere authority to issue verbal 
reprimands . . . is too minor a disciplinary function to 

constitute supervisory authorityﬂ); 
accord
: Washington 
Nursing Home, Inc.
, 321 NLRB 366, 371 (1996); 
Pass
a-vant Health Centers
, 284 NLRB 887, 889 (19
87).  
 In the second incident, when Robitaille
™s own superv
i-sor was away on vacation, he orally reprimanded Spear 
for repeating his misconduct in regard to the maintenance 
log, and he gave Spear a handwritten note describing the 
misconduct and warning that
 Robitaille would have to 
take unspecified ﬁdisciplinary actionﬂ if the misconduct 
persisted.  As with the earlier verbal warning, there is no 
evidence that Robitaille
™s oral reprimand and handwri
t-ten note had any effect on Spear
™s job status or tenure.  
 Moreover, there is no evidence that Robitaille reco
m-mended any discipline at that time.  Notably, there is no 

evidence that a copy of Robitaille
™s note or mention of it 
was placed in Spear
™s personnel file.  Although Rob
i-taille
™s note referred to the possi
bility of discipline for a 
future infraction, it made no recommendation of disc
i-pline based on the incident at hand.
7  In these circu
m-stances, we find that Robitaille
™s note was at most a r
e-applicant™s technical ability wa
s Robitaille™s negative evaluation of one 
candidate™s handshake.
 7 This case is accordingly distinguishable from cases like 
Mou
n-
taineer Park, Inc.
, 343 NLRB 1473 (2004), and 
Progressive Transpo
r-tation Services
, 340 NLRB 1044 (2003), in which putative super
visors 
made disciplinary recommendations.  Cf
. Frenchtown Acquisition Co. 
v. NLRB
, 683 F.3d 298, 309 (6th Cir. 2012) (affirming Board finding 
that individuals lacked statutory authority to effectively recommend 
discipline where ﬁthe record d[id] not contai
n even one written discipl
i-nary recommendationﬂ from them).
 port of misconduct, and not actual discipline or reco
m-mendation of
 discipline.  As such, the note is plainly i
n-sufficient to establish that Robitaille possesses the stat
u-tory authority to discipline or effectively recommend 
discipline.  
See
 Franklin Home Health Agency
, 337 
NLRB 826, 830 (2002) (collecting Board and court
 cases 
holding that ﬁ[r]eporting on incidents of employee mi
s-conduct is not supervisory if the reports do not always 

lead to discipline, and do not contain disciplinary re
c-ommendationsﬂ); 
see also
 Ohio Masonic Home
, 295 
NLRB at 394 (finding that ﬁthe mere 
factual reporting of 

oral reprimands and the issuing of written warnings that 
do not automatically affect job status or tenure do not 
constitute supervisory authorityﬂ).  
 The Employer nonetheless claims that Robitaille
™s 
seemingly minor warnings on the tw
o occasions above 
necessarily take on a disciplinary aspect when considered 
in the context of the Employer
™s purported progressive 
disciplinary system.  We find this claim unpersuasive.  A 
warning may qualify as disciplinary within the meaning 
of Section 2
(11) if it ﬁautomaticallyﬂ or ﬁroutinelyﬂ leads 
to job
-affecting discipline, by operation of a defined pr
o-gressive disciplinary system.  
See
 Oak Park Nursing 
Care Center
, 351 NLRB 27, 30 (2007) (finding emplo
y-ee counseling forms disciplinary, where each fo
rm corr
e-sponded to a step in the employer
™s progressive discipl
i-nary process and ﬁroutinely result[ed] in actual disc
i-
plineﬂ including suspension and termination); 
Ohio M
a-sonic Home
, 295 NLRB at 393
Œ394 (finding warnings 
not disciplinary, where employer ha
d failed to establish 
that it had a ﬁdefined progressive disciplinary schemeﬂ 
under which the warnings would ﬁautomatically affect 
job status or tenureﬂ).  The Employer, however, bears the 
burden of proving the existence of such a system, and the 
role that
 warnings play within the system.  The Employer 
here has failed to produce the requisite evidence.    
 Although several of the Employer
™s witnesses, inclu
d-ing Foley, testified that the Employer has a progressive 
disciplin
ary
 system, the Employer offered no
 docume
n-tary evidence 
setting forth the components of this asser
t-ed system
, let alone of its existence.  Consequently,
 the 
evidence fails to show 
how verbal reprimands and war
n-ings of the kind issued by Robitaille may relate to later, 
actual discipline, mu
ch less that they automatically or 
routinely result in it, as required for 2(11) supervisory 
status
.8  
See
 Ken
-Crest Services
, 335 NLRB 777, 777
Œ8 Other testimonial evidence underscores the absence of any progre
s-sive disciplinary system or of any fixed relationship between warnings 
and more serious discipline.  Employee William Zajac testi
fied that the 
Employer has suspended employees without any prior warning; Single 
Copy/Alternate Delivery Manager Celeste DuPont and Assistant Circ
u-
lation Director Richard McGrath testified that the Employer has issued 
                                                         DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 100 778 (2001)
 (finding 
verbal warnings 
not disciplinary, 
notwithstanding purported progressive disciplinary sy
s-
tem, 
because an employee could receive numerous cou
n-seling
s and verbal warnings without further discipline)
; Concourse Village, Inc.
, 276 NLRB 12, 13 (1985) (fin
d-ing written warnings disciplinary, where progressive 
disciplinary policy expressly provided th
at receipt of 
three written warnings would result in termination); 
see 
also
 Ten Broeck Commons
, 320 NLRB 806, 809 (1996) 
(finding warnings not disciplinary, where there was no 
showing of ﬁpredetermined discipline based solely on the 

receipt of a certain, s
et number of warningsﬂ)
. In any event, even assuming that Robitaille
™s two 
warnings to employee Spear were disciplinary by virtue 

of the Employer
™s purported progressive disciplinary 
system, the exercise of supervisory authority on two is
o-lated occasions, 
including one when Robitaille
™s superv
i-sor was on vacation, does not transform an employee into 

a statutory supervisor.  
See
 Shaw, Inc.
, 350 NLRB 354, 
357 & fn. 21 (2007) (foreman
™s participation in decision 
to suspend two employees insufficient to establi
sh supe
r-multiple verbal warnings to employees 
without any escalation of disc
i-pline.
 visory status);
 Franklin Home Health Agency
, 337 
NLRB at 829 (sporadic exercise of supervisory authority 

does not confer supervisory status); 
Chevron U.S.A.
, 309 
NLRB 59, 61 (1992) (noting that ﬁisolated and infr
e-quent incidents of supervision do n
ot elevate a rank
-and
-file employee to a supervisory levelﬂ and citing cases).    
 V. CONCLUSION
 We find, for the reasons set forth by the Regional D
i-rector and as discussed above, that the Employer has not 
satisfied its burden to establish that Youmans 
effectively 
hires, or that Robitaille effectively hires or disciplines.  

Accordingly, we affirm the Regional Director
™s finding 
that Youmans and Robitaille are not supervisors within 

the meaning of Section 2(11) of the Act.  We 
reverse
, for 
the reasons set
 forth 
above,
 the Regional Director
™s fin
d-ing th
at Smith is not a managerial employee.
 ORDER
 The Regional Director
™s Decision is affirmed
 in part 
and reversed in part, and the collective
-bargaining unit is 
clarified to exclude the lead editorial page edito
r.                                      